
	

114 S696 IS: Next Generation High Schools Act
U.S. Senate
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 696
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2015
			Ms. Baldwin (for herself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To increase the number and percentage of students who graduate from high school college and
			 career ready with the ability to use knowledge to solve complex problems,
			 think critically, communicate effectively, collaborate with others, and
			 develop academic mindsets, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Next Generation High Schools Act.
 2.PurposesThe purposes of this Act are to promote and support the comprehensive school redesign of the high school experience to ensure all students served by an eligible entity that receives a grant under this Act, particularly those students who are traditionally underserved, are provided with challenging, engaging, and relevant academic, career-related experiences that fully prepare them for postsecondary education and careers and to—
 (1)increase the number and percentage of students who graduate from high school college and career ready with the ability to use knowledge to solve complex problems, think critically, communicate effectively, collaborate with others, and develop academic mindsets;
 (2)provide students with opportunities to earn college-level credit and postsecondary credentials while in high school, such as early college and dual enrollment;
 (3)increase student readiness to pursue postsecondary degrees in science, technology, engineering, and mathematics, particularly for student groups historically underrepresented in these fields;
 (4)support the provision and sequencing of coursework that integrates rigorous academics with career-based learning and real world workplace experiences in an effort to provide students with increased opportunities to have career related experiences, develop career-related competencies, and earn industry-recognized credentials;
 (5)increase access to student-centered learning opportunities, including competency-based learning models, that lead to all students graduating college and career ready with the competencies described in paragraph (1) to succeed in the 21st century;
 (6)increase postsecondary enrollment, persistence, and completion; (7)reduce the need for remediation at the postsecondary level; and
 (8)create innovative supports that can be replicated in other schools and local educational agencies. 3.DefinitionsIn this Act:
			(1)In
 generalExcept as otherwise provided, the terms used in this Act have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Advanced placement or international baccalaureate courseThe term Advanced Placement or International Baccalaureate course means— (A)a course of postsecondary-level instruction provided to middle school or secondary school students, terminating in an Advanced Placement or International Baccalaureate examination; or
 (B)another highly rigorous, evidence based, postsecondary preparatory program terminating in— (i)an examination or sequence of courses that are widely accepted for credit at institutions of higher education; or
 (ii)another examination or sequence of courses approved by the Secretary. (3)Applied learningThe term applied learning means a strategy that engages students in opportunities to apply rigorous academic content aligned with college-level expectations to real world experience, through such means as project-based learning, work-based learning, or service learning, and develops students’ cognitive competencies and pertinent employability skills.
 (4)AttritionThe term attrition means the reduction in a school’s student population as a result of transfers or dropouts and includes students who have been enrolled for a minimum of 3 weeks within the academic year.
 (5)Chronically absentThe term chronically absent, when used with respect to a student— (A)means a student who misses at least 10 percent of the school days at a school; and
 (B)does not include any school days a student misses due to an in-school or out-of-school suspension, or for which a student was not enrolled at such school.
				(6)Competency-based learning model
 (A)In generalThe term competency-based learning model means an education model in which students advance academically based upon multiple demonstrations of competence in defined content-specific concepts and higher order skills, such as critical thinking and problem solving.
 (B)RequirementsIn a competency–based learning model the following applies: (i)Competencies include explicit, measurable, and transferable learning objectives.
 (ii)Assessment is used to identify gaps in a student’s knowledge and to provide frequent and meaningful feedback on the student’s progression toward filling such gaps and moving on to higher levels of knowledge.
 (iii)Each student receives timely, differentiated support based on the student’s individual learning needs.
 (iv)Student agency is emphasized through transparency of goals and gaps in knowledge, and multiple means to fulfill those gaps.
 (7)Effective secondary school reform modelThe term effective secondary school reform model means an evidence-based model with demonstrated effectiveness serving diverse student populations across multiple geographic regions with respect to such indicators as improving academic achievement, reducing attrition, and increasing postsecondary enrollment, persistence, and completion rates of struggling students or dropouts.
 (8)Eligible entityThe term eligible entity means a local educational agency, charter school, or a consortium of local educational agencies— (A)in partnership with—
 (i)1 or more institutions of higher education; (ii)1 or more community-based partners, such as a nonprofit organization, community-based organization, State or local government agency, business, or an industry-related organization; and
 (iii)a qualified intermediary; and (B)that may be in partnership with 1 or more external partners.
 (9)Eligible high schoolThe term eligible high school means a high school that— (A)serves a student population of which not less than 65 percent are from low-income families as determined by the local educational agency under section 1113 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313);
 (B)has a graduation rate at or below 67 percent, except in the case of a high school that, at the time of applying for the grant under this Act, is a new high school, as determined by the Secretary;
 (C)does not receive grant funds under section 1003(g) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6303(g)); and
 (D)is identified as low performing based on the State’s accountability system, except in the case of a high school that, at the time of applying for the grant under this Act, is a new high school, as determined by the Secretary.
 (10)Evidence-based modelThe term evidence-based model means a school reform model activity that is based on research findings or reasonable hypotheses, including related research or theories in education.
 (11)External partnerThe term external partner means an entity with a demonstrated record of success in implementing an effective secondary school reform model, or in providing academic or integrated support services.
 (12)Feeder middle schoolThe term feeder middle school means an elementary school or secondary school from which a significant number of students go on to attend an eligible secondary school.
 (13)Feeder patternThe term feeder pattern means an accurate estimate of the number of students in low-income families in a secondary school that is calculated by applying the average percentage of students in low-income families of the elementary school attendance areas as calculated under section 1113(a)(5)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)(A)) that feed into the secondary school to the number of students enrolled in high school.
 (14)High schoolThe term high school means a secondary school that grants a diploma, as defined by the State, and includes, at least grade 12.
 (15)Industry-recognized credentialThe term industry-recognized credential means an industry-recognized credential that— (A)is demonstrated to be of high quality by the institution offering the program;
 (B)meets the current, as of the date of the determination, or projected needs of a local or regional workforce for recruitment, screening, hiring, retention, or advancement purposes—
 (i)as determined by the State in which the program is located, in consultation with business entities; or
 (ii)as demonstrated by the institution offering the program leading to the credential; and (C)is, where applicable, endorsed by a nationally recognized trade association or organization representing a significant part of the industry or sector.
 (16)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (17)Mobility rateThe term mobility rate means the rate at which students transfer from one secondary school to another secondary school due to a change in primary residence.
 (18)Postsecondary enrollmentThe term postsecondary enrollment means, of the students who graduate from secondary school with a regular high school diploma consistent with section 200.19(b)(1)(i) of title 34, Code of Federal Regulations, the number and percentage of such students who enroll in a institution of higher education within 16 months of receiving the diploma.
 (19)Postsecondary credit-accumulationThe term postsecondary credit–accumulation means, of the students who graduate from secondary school with a regular high school diploma consistent with section 200.19(b)(1)(i) of title 34, Code of Federal Regulations, and who enroll in an institution of higher education not later than 16 months after receiving the diploma, the number and percentage of such students who complete at least the equivalent of 1 academic year of college credit applicable to a postsecondary degree not later than 2 years after enrollment in an institution of higher education.
 (20)Qualified intermediaryThe term qualified intermediary means an entity that has— (A)a demonstrated record of working on grant-related high school redesign activities; and
 (B)expertise in building and sustaining partnerships with entities such as employers, schools, community-based organizations, institutions of higher education, social service organizations, economic development organizations, and workforce systems to broker services, resources, and supports to youth and the organizations and systems that are designed to serve youth (including connecting employers to classrooms, designing and implementing contextualized pathways to postsecondary education and careers, developing curricula, delivering professional development, and connecting students to internships and other work-based learning opportunities).
 (21)SecretaryThe term Secretary means the Secretary of Education. (22)Struggling studentThe term struggling student means a student who is at an increased risk for low academic achievement and is unlikely to graduate secondary school within 4 years, college and career ready, or a student who has dropped out of middle school or high school.
 (23)Student-centered learning approachesThe term student-centered learning approaches means instruction and curriculum that— (A)are personalized and competency based or mastery oriented;
 (B)take place anytime and anywhere; (C)enable students to have supports to take increased responsibility over their education and develop self-regulation skills; and
 (D)are designed to foster the skills, dispositions, and knowledge students need to succeed in college, career, and citizenship, and the competencies described in section 2(1).
 (24)Transfer rateThe term transfer rate means the rate at which students transfer from one high school to another high school, or from one high school to another education setting, for a reason other than due to a change in primary residence, as verified through written documentation by the local educational agency serving the student at the time of the transfer.
			4.Programs authorized
 (a)Program authorizedThe Secretary shall award grants to eligible entities to implement comprehensive high school redesign strategies for the purpose of transforming the high school experience in order to provide students with challenging, engaging, and relevant academic and career-related learning opportunities that are aligned with rigorous, challenging academic content that prepares them to transition to postsecondary education and careers, including opportunities to earn postsecondary course credit, and which may focus on STEM-related courses and careers.
			(b)Reservation of funds
 (1)Bureau of indian educationThe Secretary shall reserve one-half of 1 percent of the total amount appropriated to carry out this Act for a fiscal year for the Bureau of Indian Education, which shall be awarded, on a competitive basis, by the Bureau of Indian Education for activities consistent with the purposes of the program.
 (2)Technical assistanceThe Secretary shall reserve not more than 2.5 percent of the total amount appropriated to carry out this Act for a fiscal year for national activities, including evaluation, dissemination of best practices, and technical assistance.
				(c)Grants authorized
 (1)In generalFrom the total amount of funds appropriated to carry out this Act for a fiscal year and not reserved under subsection (b), the Secretary shall award grants, on a competitive basis, to eligible entities, based on the quality of the applications submitted.
 (2)Grant durationGrants awarded under this section shall be for a period of 5 years, conditional after 3 years on satisfactory progress on the leading performance indicators described in subsection (d)(2)(J)(i), as determined by the Secretary, and renewable for 3 additional 1-year periods, based on satisfactory progress on the core indicators described in subsection (d)(2)(J)(ii).
 (3)Planning grantsThe Secretary may— (A)allow eligible entities to utilize funds provided under this section for planning purposes for not more than 1 year after receiving the grant; and
 (B)withhold subsequent allocations of grant funds if the Secretary determines an eligible entity plan to be insufficient to effectively achieve the purposes of this Act.
 (4)Annual reportEach eligible entity that receives a grant under this section shall submit to the Secretary an annual report including data on the entity’s progress on the performance indicators described in subsection (d)(2)(J).
 (5)Equity assurancesTo receive a grant under this section, an eligible entity shall demonstrate its commitment to the core equity assurance areas, including, for each local educational agency included in an eligible entity, an assurance that the local educational agency has implemented the following policies:
 (A)Low-income families in secondary schoolsFor measuring the number of students in low-income families in secondary schools, the local educational agency shall use the same measure of poverty, which shall be the calculation producing the greater of the results from among the following 2 calculations:
 (i)The calculation described under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)).
 (ii)A feeder pattern, if applicable. (B)Title I allocation to high schoolsEach such local educational agency—
 (i)shall allocate funds received under section 1113(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)), in excess of the highest allocation received by such local educational agency for the 5 fiscal years prior to the date of enactment of this Act, to eligible high schools until such fiscal year as high schools served by the local educational agency receive proportional funding under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.); and
 (ii)after proportional funding is achieved under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.), shall allocate funds under this Act in such a way as to at least maintain such proportional funding to eligible high schools served by the agency.
 (C)Equitable discipline policiesEach such local educational agency shall implement policies and strategies to improve school climate, including effective and equitably applied discipline policies, which shall be informed, in part, by data reported as part of the Office of Civil Rights Data Collection.
 (D)Proportional fundingIn this paragraph, the term proportional funding means the percentage of a local educational agency’s allocation under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) is at least equal to the percentage of low-income students eligible to attend high schools served by the local educational agency.
					(d)Application
 (1)In generalAn eligible entity that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (2)ContentsEach application submitted under paragraph (1) shall include, at a minimum, a description of the following:
 (A)How the eligible entity will use funds awarded under this section to carry out the evidenced-based activities described in subsections (e) and (f) to provide all students with personalized learning experiences and engage students equitably in applied learning and student-centered learning approaches.
 (B)The responsibilities to be carried out by each member of the eligible entity and additional external partners or qualified intermediaries, including a description of their record of success in secondary school reform.
 (C)How the eligible entity will sustain the activities proposed, including the availability of funds from non-Federal sources and coordination with other Federal, State, and local funds.
 (D)The comprehensive needs analysis and capacity assessment conducted of the eligible entity and eligible high schools that will be served under the grant. The needs analysis and capacity assessment shall include the following:
 (i)An examination of each high school’s data in the aggregate, and disaggregated, and cross-tabulated by each of the subgroups of students described in section 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)), on the following:
 (I)Graduation rates and characteristics of those students who are not graduating, including such students’ attendance, behavior, expulsion rates, suspension rates, course performance, credit accumulation rates, on-track to graduate rates, transfer rates, and mobility rates.
 (II)Rates of dropout recovery (re-entry) into programs leading to secondary and postsecondary success. (III)Rates of postsecondary enrollment, remediation, and, if available, persistence and completion.
 (IV)The percentage of students who are 2 or more years over-aged or under-credited for their grade level.
 (V)The percentage of students who are 1 or more years over-aged or under-credited for their grade level.
 (ii)An examination of each eligible high school and feeder middle school’s data in the aggregate, and disaggregated by each of the subgroups of students described in section 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)), as applicable, on the following:
 (I)Student academic achievement, including the percentage of students who have on-time credit accumulation at the end of each grade, and student progression, as applicable, and the percent of students failing a core, credit-bearing, reading or language arts, science, or mathematics course, or failing 2 or more of any courses.
 (II)Annual, average attendance rates. (III)Percentage of students who are chronically absent.
 (IV)Annual rates of expulsions, suspensions (including in-school and out-of-school suspensions), school violence, harassment, and bullying, as defined under State or local laws or policies.
 (V)Annual, average credit accumulation. (VI)Annual mobility, transfer, and attrition rates.
 (VII)Annual, average enrollment in and completion of advanced coursework, including participation in rigorous career and technical and STEM specialized and advanced courses and opportunities to earn postsecondary credit while in high school such as through dual enrollment, early college high school, and Advanced Placement or International Baccalaureate courses.
 (VIII)Curriculum alignment with college and career ready standards across all grade levels, including alignment with requirements to pursue STEM-related courses in postsecondary education.
 (IX)The percentage of students participating in career and technical education coursework that is aligned to standards for career and technical education.
 (X)The nonacademic barriers that impact student achievement and the availability of support services to address such barriers.
 (XI)The number and percentage of students who do not transition from grade 8 to grade 9 and who have not transferred to and enrolled in a school outside of the local educational agency within the State or outside of the State.
 (iii)An examination and description of each eligible high school’s capacity to implement the school reform activities under subsection (e)(3), including—
 (I)the capacity and experience levels of administrative, instructional, and non-instructional staff, including the extent to which teachers assigned to a core academic subject are fully certified in the subject area in which they are assigned and teacher and leader ratings based on the State teacher and leader evaluation and improvement system;
 (II)the budget, including how Federal, State, and local funds are being spent and can be more efficiently utilized;
 (III)opportunities to extend or restructure the school day, week, or year; (IV)policies of the local educational agency related to seat-time requirements; and
 (V)the technical assistance, additional resources, and staff necessary to implement the activities identified in subsection (e).
 (iv)An assessment of community–based resources, including— (I)identification of community–based resources;
 (II)opportunities to extend learning opportunities that are available to students through partnerships with relevant community-based organizations and employers, including those with experience in STEM-related fields; and
 (III)a description of roles and responsibilities of each entity within the eligible entity. (v)An assessment of the external partner capacity to provide technical assistance and resources to implement the activities described in subsection (e).
 (E)The rationale for the model or strategies chosen, to be implemented under subsection (e), including how it will effectively address the needs identified through the needs analysis.
 (F)A plan to ensure that the eligible entity will not track students into specific career themes or job placements and that the opportunities provided to students are of comparable rigor.
 (G)A plan to use current regional labor market information and engage employers and community-based organizations in the development of work-related learning opportunities, particularly those in STEM-related fields, and other curriculum revisions under subsection (e).
 (H)A plan to address the needs of students with disabilities, English language learners, and struggling students in the redesign activities under subsection (e).
 (I)A description of the policies and strategies that will be implemented to improve school climate, including effective and equitable discipline policies, which shall be informed, in part, by data reported as part of the Office of Civil Rights Data Collection.
 (J)The performance indicators and targets the eligible entity will use to assess the effectiveness of the activities implemented under this section, including—
 (i)leading indicators, which may include— (I)annual, average attendance rates;
 (II)percentage of students who are chronically absent; (III)rates, including disproportionality, of expulsions, suspensions, school violence, harassment, and bullying (as defined under State or local laws or policies);
 (IV)annual student mobility rates; (V)annual student transfer rates; and
 (VI)annual attrition rates; (ii)core indicators, which may include—
 (I)graduation rates (as defined under section 200.19(b)(1)(i) of title 34, Code of Federal Regulations);
 (II)dropout recovery (re-entry) rates; (III)percentage of students who have on-time credit accumulation at the end of each grade, and whom are on track to graduate within the standard number of years, and the percentage of students failing a core subject course;
 (IV)percentage of students who successfully transitioned from 8th to 9th grade; (V)student achievement data, including the percentage of students performing at a proficient level on State student academic assessments required under section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)); and
 (VI)percentage of students, including subgroups of students described in section 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)), and traditionally under-represented in the STEM-related field, participating in STEM-related coursework or STEM-related work-based learning opportunities; and
 (iii)indicators of college and career readiness such as— (I)percentage of students successfully completing rigorous postsecondary education courses while attending secondary school, such as Advanced Placement or International Baccalaureate courses;
 (II)percentage of students performing at or above the college-readiness benchmark on the SATs, or ACT; (III)the number and percentage of students enrolling in and who attain State and local adjusted levels of performance, as described in section 113(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2323(b)), and reported by the State in a manner consistent with section 113(c) of such Act;
 (IV)rates of workplace experience and other indicators of the acquisition of employability skills, including the number and percentage of students earning an industry-recognized credential;
 (V)the number and percentage of students completing a registered apprenticeship program, as defined in section 171 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226); and
 (VI)rates of enrollment, remediation, persistence, and completion of postsecondary education. (e)Required uses of funds (1)Districtwide required uses of fundsAn eligible entity that receives a grant under this section shall use the grant funds to—
 (A)develop and implement partnerships to help schools prepare students to apply academic concepts to real world challenges;
 (B)implement an early warning indicator system in eligible high schools, and, where applicable, feeder middle schools, to identify struggling students and create a system of evidence-based and linguistically and culturally relevant interventions, by—
 (i)identifying and analyzing the academic risk factors that most reliably predict dropouts by using longitudinal data of past cohorts of students;
 (ii)identifying specific indicators of student progress and performance, such as attendance, including the percentage of students who are chronically absent, academic performance in core courses, and postsecondary credit-accumulation, to guide decisionmaking;
 (iii)identifying or developing a mechanism for regularly collecting and analyzing data about the impact of interventions on the indicators of student progress and performance;
 (iv)analyzing academic indicators to determine whether students are on track to graduate secondary school in the standard numbers of years; and
 (v)identifying and implementing strategies for pairing academic support with integrated student services and case-managed interventions for students requiring intensive supports, which may include partnerships with other external partners;
 (C)provide support and credit recovery opportunities for struggling students, including those who are overaged and undercredited, at secondary schools served by the eligible entity or other appropriate settings by offering activities, such as—
 (i)the development of a personalized learning plan; (ii)a flexible school schedule;
 (iii)competency-based learning models, accelerated learning models, and performance-based assessments; (iv)the provision of support services;
 (v)dual enrollment opportunities; (vi)preparation for and transitioning into postsecondary education; and
 (vii)work-related learning opportunities; (D)provide dropout recovery or reentry programs to high schools that are designed to encourage and support dropouts returning to an educational system, program, or institution following an extended absence in order to graduate college and career ready;
 (E)provide evidence-based middle school to high school transition programs and supports, including through curricula alignment and early high school programs that allow students to earn high school credit in middle school; and
 (F)provide school leaders, instructional staff, non-instructional staff, students, and families with high-quality, easily accessible, and timely information, beginning in grade nine, about—
 (i)secondary school graduation requirements; (ii)postsecondary education application processes;
 (iii)postsecondary admissions processes and requirements, including requirements for pursuing postsecondary degrees in STEM-related subjects;
 (iv)public financial aid and other available private scholarship and grant aid opportunities; (v)regional and national labor market information, including information about national and local STEM-related career opportunities; and
 (vi)other programs and services for increasing rates of college access and success for students from low-income families and other traditionally underserved students.
 (2)Required use of funds in feeder middle schoolsAn eligible entity that receives a grant under this section shall use the grant funds in feeder middle schools to improve the academic achievement of their students and prepare them to graduate on track to college and career readiness by—
 (A)using early warning indicator and intervention systems described in paragraph (1)(B); (B)creating a personalized learning environment;
 (C)providing students with the prerequisite coursework necessary to prepare students for participation in rigorous and advanced coursework at the high school level, including in STEM-related areas of coursework;
 (D)implementing organizational practices and school schedules that allow for collaborative staff participation, which may include professional learning communities, team teaching, and common instructional planning time;
 (E)implementing high-quality, evidence-based, and ongoing professional development for teachers and school leaders, providing increased opportunities for collaboration, and providing curriculum coaches or instructional leaders to—
 (i)implement the activities funded under this Act; (ii)strengthen content knowledge and instructional strategies;
 (iii)develop instructional strategies to support literacy across disciplines; and (iv)develop caring, consistent relationships between students and staff that communicate high expectations for student learning and behavior;
 (F)providing professional development and support for specialized instructional support personnel; and (G)providing school leaders, instructional staff, noninstructional staff, students, and families with high-quality, easily accessible, and timely information about—
 (i)secondary school graduation requirements; (ii)postsecondary applications and admissions processes and requirements, including requirements for pursuing postsecondary degrees in STEM-related subjects;
 (iii)public financial aid and other available private scholarship and grant aid opportunities; (iv)regional and national labor market information, including information about national and local STEM-related career opportunities; and
 (v)other programs and services for increasing rates of college access and success for students from low-income families.
 (3)Required use of funds in eligible high schoolsAn eligible entity that receives a grant under this section shall use the grant funds in eligible high schools to implement a comprehensive approach that will—
 (A)personalize the school experience— (i)through the continuous and timely use of student data (such as from formative, interim, and summative assessments) to inform and differentiate instruction in order to meet the academic needs of individual students;
 (ii)by providing a personalized sequence of instructional content and skill development informed by the student’s academic interests and learning styles that is designed to enable the student to achieve the student's individual goals and ensure the student can graduate on time and college and career ready, which may include the use of personalized learning plans; and
 (iii)by implementing strategies that develop caring, consistent relationships between students and adults that communicate high expectations for student learning and behavior;
 (B)increase student engagement by providing applied learning opportunities and student-centered learning;
 (C)provide school leaders with autonomy through a flexible budget and staffing authority; (D)implement ongoing high-quality, job-embedded, evidence-based professional development for teachers and school leaders, provide increased opportunities for collaboration and leadership, which may include professional learning communities, and may include providing curriculum coaches or instructional leaders to—
 (i)implement the activities funded under this Act; (ii)strengthen content knowledge and instructional strategies, including those strategies needed to provide postsecondary-level course content in secondary school and work-related learning opportunities;
 (iii)develop instructional strategies to support literacy across disciplines; and (iv)strengthen relationships among students and staff;
 (E)increase student access to teachers certified in the subject area they are assigned to teach; (F)provide professional development and support for specialized instructional support personnel;
 (G)improve access to rigorous courses, including providing all students with pathways to earn not less than 12 postsecondary credits while in high school, which may include—
 (i)redesigning academic content and instructional practices to align high school coursework with criteria associated with admission to postsecondary education and success in such postsecondary education in credit-bearing courses and employer expectations;
 (ii)increasing rigor by providing each student with the opportunity to earn postsecondary credit while in high school, particularly in STEM-related subjects, such as through dual enrollment or early college high school; or
 (iii)implementing competency-based learning models; (H)provide college and career pathways through such activities as—
 (i)implementing a college and career ready curriculum that integrates rigorous academics, early college and dual enrollment opportunities, career and technical education, and experiential learning for high school students in high-skill, high-demand industries in collaboration with local and regional employers, including in STEM-related subject areas, and work-based learning experiences;
 (ii)providing dual enrollment opportunities with college credit-bearing courses, including accelerated certificate programs with community colleges or other recognized postsecondary credentials and including dual enrollment opportunities for secondary school students who are 2 or more years over-age or under-credited and those who have dropped out of school; or
 (iii)designing curricula and sequences of courses, including in STEM-related subjects, in collaboration with teachers from the eligible high school and faculty from the partner institution of higher education so that students may simultaneously earn credits toward a high school diploma and earn an associate degree or at least 12 transferable postsecondary education credits toward a postsecondary degree at no cost to students or their families;
 (I)strengthen the transition between high school and postsecondary education, which may begin in middle school, through such activities as—
 (i)providing comprehensive and timely academic and career counseling, which includes ensuring low student-to-counselor ratios, that addresses both college and career planning needs and allow students to make informed decisions about academic and career options, including the use of current labor-market information for students, families, and staff;
 (ii)providing high-quality college and career exploration opportunities including college campus visits, work-related learning opportunities, particularly in in-demand industry sectors or occupations, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102);
 (iii)coordinating secondary and postsecondary support services, and academic calendars to allow students to visit and take courses at the institutions of higher education; and
 (iv)providing academic and support services, including financial aid counseling for postsecondary education;
 (J)make more strategic use of learning time, which may include restructuring the school day, extending the school day, week, or year, or providing related opportunities through after school programming;
 (K)utilize technology effectively to achieve the purposes of this Act; and (L)provide integrated support services to address the social, emotional, health, and behavioral needs of students that influence academic achievement.
 (f)Allowable uses of fundsAn eligible entity that receives a grant under this section may use the grant funds to improve parent and family engagement in the educational achievement of students and dropouts to ensure that they are, or become, on track to college and career readiness, which may include—
 (1)leveraging community-based services and resources to support students, dropouts, and their families;
 (2)providing information to assist parents and families in navigating the public school system and postsecondary planning;
 (3)providing or modernizing equipment and materials needed to implement high-quality, career-related instruction and science, technology, engineering, and mathematics instruction to assist in the implementation of activities required under subsection (e);
 (4)providing after school or extended learning opportunities, by extending the school day, week, or year to increase the total number of school hours to include additional time for instruction in academic subjects and enrichment activities that contribute to a well-rounded education and includes credit-bearing opportunities;
 (5)increasing student supports through activities such as student advisories, school counseling opportunities, and one-to-one mentoring; and
 (6)creating smaller learning communities. (g)Supplement not supplantAn eligible entity shall use Federal funds received under this section only to supplement the funds that would, in the absence of such Federal funds, be made available from other Federal and non-Federal sources for the activities described in this section, and not to supplant such funds.
 (h)SustainabilityAn eligible entity shall demonstrate— (1)how the use of existing Federal, State, and local resources, such as funds made available under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) may be coordinated with such grant; and
 (2)how the members of the eligible entity will identify and secure resources to ensure program sustainability after the expiration of such grant.
				(i)Data collection and evaluation
 (1)Collection of dataEach eligible entity receiving a grant under this Act shall collect and report annually to the Secretary such information on the results of the activities assisted under the grant as the Secretary may reasonably require, including—
 (A)the number and percentage of students, in the aggregate and disaggregated by each subgroup of students, as described in section 1111(h)(1)(C)(i) of Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)), who are served by the eligible entity under this Act and who—
 (i)graduate from high school with a regular high school diploma within 4 years; (ii)graduate from high school with a regular high school diploma within 5 years;
 (iii)graduate from high school with a regular high school diploma within 6 years; (iv)are on-track to graduate from high school college and career ready within the standard number of years;
 (v)earn credit toward a postsecondary credential, including the number of credits; (vi)earn a recognized postsecondary credential, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102);
 (vii)enroll in postsecondary education; (viii)need remediation at the postsecondary level;
 (ix)complete at least the equivalent of 1 academic year of postsecondary credit applicable to a postsecondary degree not later than 2 years after enrollment in an institution of higher education; and
 (x)complete postsecondary education; (B)information consistent with the additional indicators of success proposed by the eligible entity in the grant application; and
 (C)other information the Secretary may require as necessary for the evaluation described in paragraph (3).
 (2)Reporting of dataEach eligible entity receiving a grant under this Act shall disaggregate the information required under paragraph (1) in the same manner as information is disaggregated under section 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)).
				(3)Evaluation
 (A)In generalEach eligible entity receiving a grant under this Act shall, immediately after the receipt of grant funds, enter into a contract with an outside evaluator to enable the evaluator to conduct—
 (i)an evaluation of the effects of the grant after the third year of implementation of the grant, including the performance indicators described in paragraph (1); and
 (ii)an evaluation of the effects on the grant after the final year of the grant period, including the performance indicators described in paragraph (1).
 (B)DistributionUpon completion of an evaluation described in subparagraph (A), the eligible entity shall submit a copy of the evaluation to the Secretary in a timely manner.
 5.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $300,000,000 for fiscal year 2016 and for each of the succeeding 5 fiscal years.
		
